     Case 19-04096       Doc 28       Filed 03/18/20 Entered 03/18/20 17:43:12                   Desc Main
                                        Document     Page 1 of 2



                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

IN RE:                                                       §
                                                             §
CFO MANAGEMENT HOLDINGS, LLC, 1                              §        CASE NO: 19-40426
                                                             §
         DEBTOR.                                             §        CHAPTER 11
                                                             §
DAVID and KAREN WRIGHT                                       §        ADVERSARY NO. 19-04096
on behalf of themselves and all                              §
others similarly-situated,                                   §
                                                             §
         PLAINTIFFS,                                         §
                                                             §
v.                                                           §
                                                             §
DAVID WALLACE, AS CHAPTER 11                                 §
TRUSTEE FOR CFO MANAGEMENT                                   §
HOLDINGS, LLC                                                §
                                                             §
         DEFENDANT.                                          §


                      VOLUNTARY DISMISSAL WITHOUT PREJUDICE


TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiffs give notice of

dismissal, without prejudice, of CPIF Lending, LLC; SMS Financial Strategic Investments, LLC;

and Legend Bank, N.A.

         This 18th day of March, 2020.




1
 The following entities’ bankruptcy cases and estates have been substantively consolidated with that of Debtor CFO
Management Holdings, LLC (EIN# XX-XXX6987) for all purposes (see Docket No. 248): Carter Family Office, LLC
(Case No. 19-40432); Christian Custom Homes, LLC (Case No. 19-40431); Double Droptine Ranch, LLC (Case No
19-40429); Frisco Wade Crossing Development Partners, LLC (Case No. 19-40427); Kingswood Development
Partners, LLC (Case No. 19-40434); McKinney Executive Suites at Crescent Parc Development Partners, LLC (Case
No. 19-40428); North-Forty Development LLC (Case No. 19-40430); and West Main Station Development, LLC
(Case No. 19-40433).


VOLUNTARY DISMISSAL WITHOUT PREJUDICE                                                                     Page 1
 Case 19-04096   Doc 28   Filed 03/18/20 Entered 03/18/20 17:43:12     Desc Main
                            Document     Page 2 of 2



                                    Respectfully submitted,

                                    /s/ David B. Miller
                                    David B. Miller
                                    Texas Bar No. 00788057
                                    david@schneidlaw.com
                                    SCHNEIDER MILLER REYNOLDS, P.C.
                                    300 N. Coit Road, Suite 1125
                                    Richardson, Texas 75080
                                    (972) 479-1112
                                    (972) 479-1113 (fax)

                                    Karen L. Kellett
                                    Texas Bar No. 11199520
                                    kkellett@kblawtx.com
                                    Theodore O. Bartholow III
                                    Texas State Bar No. 24062602
                                    thad@kblawtx.com
                                    KELLETT & BARTHOLOW PLLC
                                    11300 N. Central Expressway, Suite 301
                                    Dallas, TX 75243
                                    (214) 696-9000
                                    (214) 696-9001 (fax)

                                    James A. Holmes
                                    State Bar No. 00784290
                                    jh@jamesholmeslaw.com
                                    THE LAW OFFICE OF JAMES HOLMES, P.C.
                                    212 South Marshall
                                    Henderson, Texas 75654
                                    (903) 657-2800
                                    (903) 657-2855 (fax)

                                    ATTORNEYS FOR DAVID AND KAREN
                                    WRIGHT ON BEHALF OF THEMSELVES
                                    AND ALL OTHERS SIMILARLY-SITUATED




VOLUNTARY DISMISSAL WITHOUT PREJUDICE                                        Page 2
